                                   UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON

  In re:                                                   Case No. 19-41937-mjh13

  Matthew Addison Leeper,                                  CHAPTER 13 PLAN

                                 Debtor.                   _X__ Original ___ Amended



 I.     Disclosure of Nonstandard Provisions and Plan’s Modification of Secured Debt:
      A. Does this plan contain any nonstandard provisions (check one)?
      _X_ Yes
      ___ No
      B. Does this plan limit the amount of a secured claim based on a valuation of the collateral for the claim
      (check one)?
      ___ Yes
      _X_ No
      C. Does this plan avoid a security interest or lien (check one)?
      ___ Yes
      _X_ No
 If the Debtor has either not indicated “yes” in the applicable section above or made no selection, any nonstandard
 provision or language in this plan purporting to limit the amount of a secured claim based on a valuation of the
 collateral or to avoid a security interest or lien is void. Even if the Debtor indicated “no” in Section 1.B or
 Section 1.C, the Debtor may seek to limit the amount of a secured claim based on a valuation of the collateral for
 the claim or avoid a security interest or lien through a motion or an adversary proceeding.

 II.  Means Test Result and Plan Duration:
 The Debtor is (check one):
 __x__ a below median income debtor with a 36 month applicable commitment period.
 _____ an above median income debtor with a 60 month applicable commitment period.

 The plan’s length shall not be less than the Debtor’s applicable commitment period unless the plan either provides
 for payment in full of allowed unsecured claims over a shorter period or is modified post-confirmation. If the
 Debtor is below median income, then the plan’s length shall automatically be extended up to 60 months after the
 first payment is due if necessary to complete the plan.

 III. Plan Payments to the Trustee:
 No later than 30 days after the order for relief, the Debtor shall commence making payments to the Trustee as
 follows:
     A. AMOUNT: $1,467 monthly, plus net proceeds from sale of real property as outlined in ¶ X.H below.
     B. FREQUENCY (check one):
     _X_ Monthly
     ___ Twice per month
     ___ Every two weeks
     __ Weekly
     C. TAX REFUNDS: The Debtor (check one):
     __ commits all tax refunds to funding the plan. Committed refunds shall be paid in addition to the plan
     payment amount stated above.
     _X_ does not commit all tax refunds to funding the plan.
     If no selection is made, tax refunds are committed.
     D. PAYMENTS: Plan payments shall be deducted from the Debtor’s wages unless otherwise agreed to by
           the Trustee or ordered by the Court.
     E. OTHER:____________________________________________________________________


 [Local Bankruptcy Form 13-4, eff. 12/17]                  1


Case 19-41937-MJH            Doc 15        Filed 06/27/19        Ent. 06/27/19 12:40:24           Pg. 1 of 7
 IV. Distribution of Plan Payments by the Trustee:
 Upon confirmation of the plan, the Trustee shall disburse funds received in the following order and creditors shall
 apply them accordingly, provided that disbursements for domestic support obligations and federal taxes shall be
 applied according to applicable non-bankruptcy law:
    A. ADMINISTRATIVE EXPENSES:
          1. Trustee: The percentage set pursuant to 28 U.S.C. § 586(e).
          2. Other administrative expenses: As allowed pursuant to 11 U.S.C. §§ 507(a)(2) or 707(b).
          3. The Debtor’s Attorney’s Fees: Pre-confirmation attorney’s fees and/or costs and expenses are
          estimated to be $4,000.00. $300.00 was paid prior to filing.
          Approved attorney compensation shall be paid as follows (check one):
          ____ Prior to all creditors.
          ____ Monthly payments of $_____.
          _X__ All remaining funds available after designated monthly payments to the following creditors:
          Secured claims provided for in paragraph IV.C. Funds to accumulate from first Plan payment.
          ____Other:___________________________________________________________________
          If no selection is made, approved compensation will be paid after the monthly payments specified in
          Sections IV.B and IV.C.

    B.    CURRENT DOMESTIC SUPPORT OBLIGATIONS:

                   Creditor                         Monthly Amount
                   NONE                             $_____

    C. SECURED CLAIMS: Only creditors holding allowed secured claims specified below or provided in
    Section X will receive payment from the Trustee. Unless ranked otherwise, payments to secured creditors
    will be disbursed at the same level. Secured creditors shall retain their liens until the earlier of payment of the
    underlying debt, determined under nonbankruptcy law, or discharge under 11 U.S.C. § 1328. Secured
    creditors shall not assess any late charges, provided payments from the plan to the secured creditor are
    current, subject to the creditor’s rights under state law if the case is dismissed.

    The interest rates in the plan control except that (a) a lower interest rate included in a creditor’s proof of claim
    shall control; and (b) the interest rate included in a creditor’s proof of claim for a claim secured by a mortgage
    or deed of trust on real property shall control, unless otherwise provided in Section X or ordered following an
    objection to a proof of claim or in an adversary proceeding. If the interest rate is left blank, the interest rate
    shall be 12% except that the interest rate for arrearages on claims secured by a mortgage or deed of trust on
    real property shall be 0%.

    For claims secured by personal property, the monthly payment amounts in the plan control.

    For claims secured by real property, the monthly payment amounts in the creditor’s proof of claim and notice
    of payment change control unless otherwise provided in Section X.

    If overall plan payments are sufficient, the Trustee may increase or decrease post-petition installments for
    ongoing mortgage payments, homeowner’s dues and/or real property tax holding accounts based on changes
    in interest rates, escrow amounts, dues and/or property taxes.

         1. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured Only
    by Security Interest in the Debtor’s Principal Residence (Interest included in payments at contract rate, if
    applicable):

 Ongoing Payments:
  Rank      Monthly Payment               Creditor                     Collateral
  ____      $                             NONE




 [Local Bankruptcy Form 13-4, eff. 12/17]                    2


Case 19-41937-MJH             Doc 15       Filed 06/27/19          Ent. 06/27/19 12:40:24             Pg. 2 of 7
 Cure Payments:
         Monthly                                                                    Arrears to be      Interest
 Rank Payment           Creditor                   Collateral                       Cured              Rate
  ____ $                NONE


         2. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured
     by Real Property Other than the Debtor’s Principal Residence:

 Ongoing Payments:
        Monthly                                                                                        Interest
 Rank Payment           Creditor                   Collateral                                          Rate
 _1__   $970            BM Homes, LLC              31014 NW 26th Ave.                                  n/a %

 Cure Payments:
         Monthly                                                                    Arrears to be      Interest
 Rank Payment           Creditor                   Collateral                       Cured              Rate
 _2__ $25 *             BM Homes, LLC              31014 NW 26th Ave.               $2,500             0%

        * Plus all available funds as per paragraph X.A below.

          3.   Payments on Claims Secured by Personal Property:

                a. 910 Collateral:
 The Trustee shall pay the contract balance stated in the allowed proof of claim for a purchase-money security
 interest in any motor vehicle acquired for the personal use of the Debtor within 910 days preceding the filing date
 of the petition or in other personal property acquired within one year preceding the filing date of the petition as
 specified below. The Debtor stipulates that pre-confirmation adequate protection payments shall be paid by the
 Trustee in the amounts stated as the “Pre-Confirmation Adequate Protection Monthly Payment” or, if blank, in
 the amounts stated as the “Monthly Payment” as specified below after the creditor files a proof of claim.
                                                                           Pre-Confirmation
           Monthly                                                         Adequate Protection         Interest
 Rank Payment            Creditor          Collateral                      Monthly Payment             Rate
  _1__ $300 *            Unitus CU         2013 Camaro                     $300                        5.89 %

        * Plus all available funds as per paragraph X.A below.

                b. Non-910 Collateral:
 The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise provided in Section X
 or ordered following a timely objection to a proof of claim or in an adversary proceeding, for a security interest in
 personal property which is non-910 collateral. The Debtor stipulates that pre-confirmation adequate protection
 payments shall be paid by the Trustee in the amounts stated as the “Pre-Confirmation Adequate Protection
 Monthly Payment” or, if blank, in the amounts stated as the “Monthly Payment” as specified below after the
 creditor files a proof of claim.
                                          Debtor’s                          Pre-Confirmation
           Monthly                        Value of                          Adequate Protection       Interest
 Rank Payment            Creditor         Collateral Collateral             Monthly Payment           Rate
 ____      $________ NONE                 _______         $_________        $_____                    ____%

     D. PRIORITY CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims entitled to
     priority in the order stated in 11 U.S.C. § 507(a).

     E. NONPRIORITY UNSECURED CLAIMS: No funds shall be paid to nonpriority unsecured creditors
     until all secured, administrative and priority unsecured creditors are paid in full, provided that no claim shall
     be paid before it is due. The Trustee shall pay filed and allowed nonpriority unsecured claims as follows
     (check one):

 [Local Bankruptcy Form 13-4, eff. 12/17]                   3


Case 19-41937-MJH             Doc 15       Filed 06/27/19         Ent. 06/27/19 12:40:24             Pg. 3 of 7
     ____ 100%
     _X__ At least $_0_.

     The Trustee shall pay the following specially classified nonpriority unsecured claims prior to other
     nonpriority unsecured claims:
                                     Amount of         Percentage             Reason for Special
     Rank Creditor                   Claim             To be Paid             Classification
     ____     NONE                   $________         _____%                 ____________


 V. Direct Payments to be made by the Debtor and not by the Trustee:
 The following claims shall be paid directly by the Debtor according to the terms of the contract or support or
 withholding order, and shall receive no payments from the Trustee. (Payment stated shall not bind any party.)

     A. DIRECT PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

 Creditor                   Current Monthly Support Obligation           Monthly Arrearage Payment
 NONE _____                 $________                                    $_____

     B. OTHER DIRECT PAYMENTS:

 Creditor                Nature of Debt                         Amount of Claim            Monthly Payment
 Lakeside Mobile Estates Space Rent                             $__n/a________             $570

 VI. Secured Property Surrendered:
 The secured property described below will be surrendered to the following named creditors on confirmation. The
 Debtor requests that upon confirmation, each creditor (including successors and assigns) to which the Debtor is
 surrendering property pursuant to this section be granted relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a)
 to enforce its security interest against the property including taking possession and sale.

          Creditor                                              Property to be Surrendered
          NONE

 VII. Executory Contracts and Leases:
 The Debtor will assume or reject executory contracts or unexpired leases as specified below. Assumption will be
 by separate motion and order, and any cure and/or continuing payments will be paid directly by the Debtor under
 Section V, unless otherwise specified in the plan. Any executory contract or unexpired lease not assumed
 pursuant to 11 U.S.C. §365(d) is rejected. If rejected, upon confirmation the creditor is granted relief from the
 stays of 11 U.S.C. §§362(a) and 1301(a) with respect to the property which is the subject of the rejected contract
 or lease, and any allowed unsecured claim for damages shall be paid under Section IV.E.

          Contract/Lease                                             Assumed or Rejected
          NONE

 VIII. Property of the Estate:
 Property of the estate is defined in 11 U.S.C. § 1306(a). Unless otherwise ordered by the Court, property of the
 estate in possession of the Debtor on the petition date shall vest in the Debtor upon confirmation. However, the
 Debtor shall not lease, sell, encumber, transfer or otherwise dispose of any interest in real property or personal
 property without the Court’s prior approval, except that the Debtor may dispose of unencumbered personal
 property with a value of $10,000 or less without the Court’s approval. Property (including, but not limited to,
 bonuses, inheritances, tax refunds or any claim) acquired by the Debtor post-petition shall vest in the Trustee and
 be property of the estate. The Debtor shall promptly notify the Trustee if the Debtor becomes entitled to receive a
 distribution of money or other property (including, but not limited to, bonuses, inheritances, tax refunds or any
 claim) with a value in excess of $2,500, unless Section X specifically provides for the Debtor to retain the money
 or property.


 [Local Bankruptcy Form 13-4, eff. 12/17]                  4


Case 19-41937-MJH            Doc 15       Filed 06/27/19         Ent. 06/27/19 12:40:24            Pg. 4 of 7
 IX. Liquidation Analysis Pursuant to 11 U.S.C. § 1325(a)(4):
 The liquidation value of the estate is $17,481.15, plus non-exempt portion, if any, from 2018 tax refund. To
 obtain a discharge, the Debtor must pay the liquidation value or the total of allowed priority and nonpriority
 unsecured claims, whichever is less. Under 11 U.S.C. §§ 1325(a)(4) and 726(a)(5), interest on allowed unsecured
 claims under Section IV.D and IV.E shall be paid at the rate of _0_% per annum from the petition date (no
 interest shall be paid if left blank).

 X. Nonstandard Provisions:
 All nonstandard provisions of this plan are set forth in this section and separately numbered. Any nonstandard
 provision placed elsewhere in this plan is void. Any modifications or omissions to the form plan not set forth in
 this section are void.

 A. In addition to equal monthly payments pursuant to ¶IV.C. Unitus Community CU and BM Homes, LLC shall
 receive all available funds after attorney fees and administrative expenses in order of rank prior to any payment to
 priority or unsecured creditors.
 B. Debtor anticipates plan will run approximately _36_ months.
 C. The mortgage payment set forth in ¶IV.C.1. shall begin with the trustee’s regular disbursement for July, 2019
 and shall be applied by BM Homes, LLC as the payment due on August 1, 2019. Mortgage payments due prior to
 August 1, 2019 shall be added to the pre-petition arrearage and paid as per ¶IV.C.1.
 D. The balance of the filing fee, $125, shall be paid from the plan payments prior to all creditors other than the
 trustee’s administrative fees.
 E. Any claim filed by a mortgage creditor for post-petition fees shall be paid from available funds only after all
 attorney fees have been paid in full.
 F. Nothing in this plan shall be construed as limiting the trustee’s ability to pursue any preference or fraudulent
 transfer claim on behalf of the estate for the benefit of the unsecured creditors.
 G. Section III.C is modified as follows: Debtor shall pay into the plan each year any tax refund received to the
 extent the refund exceeds $2,500. Such tax refund payments are in addition to the regular monthly plan payments
 stated in ¶III.A above.
 H. Section VIII is modified as follows: Debtor shall sell his land at 31014 NW 26th Ave., La Center, WA as soon
 as practicable and shall pay, after payment in full of all secured liens on the property, any non-exempt portion of
 his share of the net proceeds to the trustee directly from closing. Such funds shall be distributed according to the
 terms of the plan in place at the time of sale. The debtor shall obtain the chapter 13 trustee’s approval prior to any
 sale and to obtain that approval, provide copies to the chapter 13 trustee of a preliminary closing statement and
 title report. If the debtor receives the chapter 13 trustee’s approval, the debtor does not need to also obtain a court
 order authorizing the sale. If the chapter 13 trustee denies the debtor’s request to sell, the debtor is not precluded
 from submitting the request to the court. The debtor shall provide the chapter 13 trustee with a copy of the final
 closing statement within 15 days following the close of the sale.
 I. Liquidation value stated in paragraph IX above includes $1,200 debtor will pay in lieu of trustee recovery of
 preferential payment from debtor's mother.

 By filing this plan, the attorney for the Debtor(s) or the Debtor(s) if not represented by an attorney certify that the
 wording and order of the provisions in this plan are identical to those contained in Local Bankruptcy Form 13-4,
 other than any nonstandard provisions included in Section X.
                                        /s/ Matthew A. Leeper                      6/26/19
 /s/ Todd Trierweiler 27845           __________________________________________________
 Attorney for Debtor                  DEBTOR                          Date
 _06/27/2019
 Date




 [Local Bankruptcy Form 13-4, eff. 12/17]                    5


Case 19-41937-MJH              Doc 15       Filed 06/27/19         Ent. 06/27/19 12:40:24              Pg. 5 of 7
Todd Trierweiler WSB 27845
4721 NE 102nd Avenue
Portland, OR 97220
503-253-7777



                            CERTIFICATE OF SERVICE BY MAIL

I hereby certify that on June 27, 2019 I mailed a true and correct copy of Chapter 13 Plan, certified

as such by me, either electronically or in a sealed envelope, with postage prepaid, deposited in the

post office in Portland, Oregon addressed to the following:

Matthew A. Leeper
6610 NE Whitney Rd., Sp. 62
Vancouver, WA 98665

State of Washington
Employment Security Dept.
Benefit Payment Control
POB 9046
Olympia, WA 98507-9046

All creditors / see attached matrix



The following parties were served electronically:

Michael G Malaier, Chapter 13 Trustee
Tacoma, WA

US Trustee
Seattle, WA



DATED: 6/27/2019


                                       /s/ Todd Trierweiler
                               for Todd Trieweiler, WSB #27845
                                      Attorney for Debtor




 Case 19-41937-MJH          Doc 15     Filed 06/27/19      Ent. 06/27/19 12:40:24       Pg. 6 of 7
Label Matrix for local noticing                      BM Homes, LLC                                        Capital One
0981-3                                               Attn: Brett Lawrence, RA                             POB 30281
Case 19-41937-MJH                                    15016 NW 9th AVE                                     Salt Lake City UT 84130-0281
Western District of Washington                       Vancouver WA 98685-1775
Tacoma
Wed Jun 26 14:48:46 PDT 2019
Capital One Bank (USA), N.A.                         Citi Cards CBNA                                      IRS
by American InfoSource as agent                      PO Box 6241                                          POB 7346
PO Box 71083                                         Sioux Falls SD 57117-6241                            Philadelphia PA 19101-7346
Charlotte, NC 28272-1083


(p)INTERNAL REVENUE SERVICE                          JPMC B Card                                          Key Bank
CENTRALIZED INSOLVENCY OPERATIONS                    PO Box 15369                                         4910 Tiedeman RD
PO BOX 7346                                          Wilmington DE 19850-5369                             Mail Code 0H-01-51-0562
PHILADELPHIA PA 19101-7346                                                                                Cleveland OH 44144-2338


Matthew Addison Leeper                               Michael G. Malaier                                   RBS NBCC
6610 NW Whitney RD, Space 62                         2122 Commerce Street                                 1000 Lafayette BLVD
Vancouver, WA 98665-7020                             Tacoma, WA 98402-3002                                Bridgeport CT 06604-4725



Rebound NW Surgical Spec.                            Rena Leeper                                          State Farm
200 SW Mother Joseph Pl.                             14005 NE 7th Circle                                  PO Box 2313
Suite 210                                            Vancouver WA 98684-7358                              Bloomington IL 61702-2313
Vancouver WA 98664


Tamara Turnbaugh                                     Todd Trierweiler                                     United States Trustee
6610 NW Whitney RD, Space 62                         Todd Trierweiler & Associates                        700 Stewart St Ste 5103
Vancouver WA 98665-7020                              4721 NE 102nd Ave                                    Seattle, WA 98101-4438
                                                     Portland, OR 97220-3339


(p)UNITUS COMMUNITY CREDIT UNION
P O BOX 1937
PORTLAND OR 97207-1937




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


IRS                                                  Unitus Community Credit Union                        End of Label Matrix
Special Procedures                                   c/o Patricia E. Smith, CEO                           Mailable recipients    18
915 2nd Ave. M\S 244                                 1300 SW Sixth Ave.                                   Bypassed recipients     0
Seattle WA 98174                                     Portland OR 97201                                    Total                  18




                  Case 19-41937-MJH              Doc 15       Filed 06/27/19         Ent. 06/27/19 12:40:24           Pg. 7 of 7
